El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Dolor'es Gutiérrez del Arroyo demandó a los “Herederos de Eafael Gutiérrez del Arroyo, representados por su alba-cea Isabel Mimoso y Dueño, y Francisco Robledo,” en pleito sobre entrega de cantidad y rectificación de contrato. Se emplazó a doña Isabel como representante legal de los here-deros y a Robledo. Se contestó la demanda por los deman-dados emplazados y cuando ya el pleito había sido sometido al juez para sentencia, la demandante presentó una moción a la corte alegando que Rafael Gutiérrez del Arroyo había fallecido bajo testamento dejando a su esposa doña Isabel como albacea e instituyendo como herederos a sus seis hijos legítimos menores de edad y a tres hijos naturales; que de-bido a un error los dichos hijos naturales, partes necesarias en el pleito, no fueron citados, y en tal virtud pedía a la corte que con suspensión del pronunciamiento de la senten-cia, ordenara la citación de los mismos. Y la corte accedió.
Hecha la nueva citación, los hijos naturales dejaron de comparecer. La demandante pidió que se anotara su rebel-día y, anotada que fué, la corte procedió a dictar sentencia pronunciándola en contra de los demandados. Se apeló de la sentencia firmando el escrito el abogado que había venido representando en el pleito a Isabel Mimoso, en el carácter en que ésta fué citada, y la apelación fué desestimada.
Así las cosas, comparecieron los hijos naturales, y pidie-ron a la corte de distrito que declarara nula la sentencia *31por haberse dictado sin jurisdicción en contra de ellos. La corte de distrito así lo declaró, y contra esa declaración es que se ha interpuesto el presente recurso por la demandante Dolores Gutiérrez del Arroyo.
Se admite por los hijos naturales que ellos fueron em-plazados personalmente y que de habérseles notificado con copia de una demanda enmendada conteniendo sus nombres, la jurisdicción de la corte hubiera sido completa y válida la sentencia.
A los hijos naturales se entregó con el emplazamiento una copia de la demanda original. No obstante pedir a la corte que citara a los repetidos hijos y haberlo así obtenido, la parte demandante no enmendó su demanda incluyendo sus nombres en el título de la acción. La parte demandante sostiene que no tenía que hacerlo porque el título tal como estaba comprendía a los hijos naturales y que en todo caso ello constituiría una mera irregularidad, ya que los dichos hijos por el texto de la demanda sabían que eran demanda-dos y en qué concepto, dirigiéndose como se dirigía la acción contra los herederos de Bafael Gutiérrez del Arroyo, y ex-presándose como se expresaba en el hecho XVIII de la de-manda que Bafael Gutiérrez del Arroyo había muerto bajo testamento en el cual había instituido como herederos a sus hijos legítimos y a sus tres hijos naturales.
Ambas partes han argumentado este caso ampliamente y citado mucha jurisprudencia en apoyo de sus respectivas pretensiones.
A nuestro juicio la demanda debió ser enmendada inclu-yendo en él título los nombres de los demandados cuya cita-ción fué solicitada y una copia de esa demanda enmendada debió haberse entregado al verificarse el emplazamiento, o bien debió entregarse a los hijos naturales al emplazárseles copia de la orden de la corte mandándolos citar como partes necesarias en el pleito. Pero el error cometido no priva de jurisdicción a la corte ya que es un hecho cierto que los de-*32mandados fueron emplazados personalmente y ya que del contenido de la demanda original resulta claro que la acción se dirige contra los herederos y que los hijos naturales lo eran, no pudiendo éstos, en tal virtud, haber sido engañados ni perjudicados en sus derechos. Siendo ello así, no debió decretarse la nulidad de la sentencia dictada.
Debe revocarse la orden recurrida de 2 de enero de 1920, volviendo las cosas al ser y estado que tenían antes de dic-tada dicha orden.

Revocada la resolución recurrida, sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Aldrey, no intervino en la resolu-ción de este caso.